Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159428                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re Conservatorship of MARILYN BURHOP.                                                             Richard H. Bernstein
  _________________________________________                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  ROBERT SIRCHIA and ANNE SIRCHIA,
            Petitioners,
  and
  CONSTANCE L. JONES, Conservator of
  MARILYN BURHOP, a legally protected
  person,
           Appellee,
  v                                                                 SC: 159428
                                                                    COA: 340771
                                                                    Washtenaw PC: 14-000326-CA
  ROBERT SIRCHIA, Trustee of the MARILYN
  BURHOP REVOCABLE TRUST,
            Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
           b0127
                                                                               Clerk